TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2021



                                     NO. 03-21-00061-CV


                                 Tommy Joe Kelley, Appellant

                                                v.

       Jason English, Rob Drummond, Angie Creasy, The Honorable Julie Kocurek,
            The Honorable Bob Pemberton, The Honorable Sharon Keller, and
                       The Honorable Margaret Moore, Appellees




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 22, 2020. Having

reviewed the record, the Court holds that Tommy Joe Kelley has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.